Citation Nr: 0637525	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-15 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant served on active duty in the Army from 
September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that found no new and material evidence 
had been presented to reopen a claim of service connection 
for PTSD.  The veteran testified before the undersigned at a 
videoconference hearing in March 2006.  A transcript of the 
hearing is in the claims folder.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 2002, 
the RO denied a claim for service connection for PTSD.

2.  Evidence relating to an unestablished fact that raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD has been received since the 
August 2002 rating decision.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.302 (2006).

2.  Evidence submitted since the August 2002 rating decision 
is new and material; thus, the requirements to reopen the 
claim of service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that PTSD is related to his service with 
the Army in Vietnam.  He submitted his current claim in June 
2004.  Consistent with the Veterans Claims Assistance Act of 
2000, certain obligation are placed on VA for providing 
assistance in development of evidence, and in other areas.  
Given the determination reached in this decision, the Board 
is satisfied that adequate notification and development has 
been accomplished with regard to the initial issue of whether 
new and material evidence had been presented.  See generally 
38 C.F.R. § 3.159 (2006).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection for any particular disability, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Service connection for PTSD, in particular, 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2006).  

The RO denied the veteran's claim of service connection for 
PTSD in August 2002.  A letter informing the veteran of the 
denial of his claim, along with a copy of the rating 
decision, was mailed to the veteran's address of record in 
August 2002.  He did not timely disagree with the decision.  
38 C.F.R. § 20.302 (2006)  The RO's August 2002 rating 
decision is thus a final decision not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105.  Applicable law 
provides that a claim, which is the subject of a prior final 
decision, may nevertheless be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108.  A 
request to reopen the veteran's claim was received in June 
2004.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156 (2006).  New evidence means evidence 
not previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the August 2002 rating decision, the RO determined that 
neither evidence of combat nor corroboration of alleged in-
service stressors had been presented to support the diagnoses 
of PTSD in the medical record.  It was noted that the veteran 
had not returned the PTSD questionnaire sent by the RO which 
could have provided stressor information.  The RO action 
represents the most recent final decision regarding this 
claim for PTSD.  Accordingly, the Board must review the 
evidence submitted since the 2002 rating decision in order to 
ascertain whether new and material evidence has been 
submitted addressing the critical inquiry of whether the 
veteran has PTSD supported by an adequate stressor.

Since the 2002 rating decision, the veteran has testified 
before the undersigned in significant detail regarding his 
stressors in combat.  He reported specific months, locations 
and circumstances of combat stressors.  He also reported that 
his military occupational specialty (MOS) was abruptly 
changed, either officially or unofficially, when he arrived 
in Vietnam, from field lineman to radio transmitter officer, 
which placed him in closer proximity to the fighting 
infantryman and in more peril.  He had to report critical 
information to his officers regarding where the infantry was 
being attacked.  He reported that he encountered combat 
dangers routinely and even was injured by shrapnel on one 
occasion in June 1968 outside Dau Tieng.  A man eight feet 
from him was killed after they were fired upon.  He received 
shrapnel injury at that time, and it was removed at the 25th 
Medivac.  He recalls that he did not want a report to go home 
to his parents at that time because his father was ill.  He 
believes he did not get the Purple Heart because the report 
was not transmitted.  He thinks there must be a day report of 
him going to get treatment for the shrapnel.  He described 
other incidents which occurred in the time frame of May to 
June 1968 while his unit was working in the area of the 
Michelin Rubber plantation in the Dau Tieng.  He stated that 
the first Lieutenant he had, whose last name was Ski, would 
not allow the veteran to stand near him because he believed 
the veteran was an enemy target because of his duties.  

The veteran's testimony is generally consistent with his 
service personnel records.  Nonetheless, the records 
currently before the Board are of insufficient detail to 
verify his described stressors.  

The Board concludes that new and material evidence has been 
received.  With respect to the testimony of the veteran, this 
provides a sound basis for an attempt to verify his stressors 
and combat-related experiences through official records.  
This relates to the unestablished stressor and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The credibility is to be 
presumed for the purpose of determining new and material 
evidence.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Therefore, the evidence is new and material and 
affords a basis under which to reopen the claim.

Accordingly, the Board finds that the evidence received 
subsequent to the last final decision is new and material and 
serves to reopen the veteran's claim for service connection 
for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).  Thus, the Board will address the claim on 
the merits.





ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for post traumatic stress 
disorder is reopened, to that extent only, the claim is 
granted.


REMAND

Having reopened the PTSD claim, the Board finds that 
additional development is required in order to comply with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2006); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.  Thus, although the medical evidence 
establishes a medical diagnosis of PTSD, it cannot 
corroborate the stressor upon which the diagnosis is based.

VA has a duty to inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; about the information and evidence that VA will 
seek to provide; about the information and evidence the 
claimant is expected to provide; and to request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2006).

The veteran's personnel records show that he served as a 
field wireman in Vietnam from February 1968 through February 
1969.  He was with the 25th Infantry Division as of March 1, 
1968, and with the 2nd Battalion, 77th Artillery, as of July 
18, 1968.  They do not reflect combat on their face.  The 
veteran's stressors in this claim must be verified.  VA 
records reflect diagnoses of PTSD based upon an unverified 
stressors related to Vietnam service and consistent with the 
veteran's testimony outlined above.  

The veteran's service records are not dispositive as to 
whether the incidents reported at the video hearing occurred.  
Unit logs, morning reports or situation reports transmitted 
to higher headquarters could verify the incidents reported.  
On remand, the AMC/RO should take appropriate measures to 
request verification of the stressors.

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be contacted and 
provided with a PTSD stressor 
questionnaire.  He should be given ONE 
FINAL OPPORTUNITY to provide the RO with 
confirmable stressors pursuant to his 
claimed a duties while stationed in 
Vietnam.  The veteran should be allowed 
an adequate amount of time to respond.  

3.  Thereafter, the RO/AMC should prepare 
a summary of the claimed stressor as set 
forth by the veteran in his 
videoconference and in his stressor 
questionnaire, if received by the RO/AMC, 
and prepare a request to the U. S. Army 
and Joint Services Records Research 
Center (JSRCC) (formerly Center for Unit 
Records Research (CURR)), or other 
source, as appropriate, citing to the 
veteran's claimed units, events at that 
unit and dates.

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor.  If 
the RO determines that the record 
establishes the existence of a stressor, 
the RO must specify what stressor in 
service it has determined are established 
by the record.

5.  If the RO finds that the veteran has 
a verified stressor, the RO should review 
the medical evidence and ascertain 
whether the diagnoses of PTSD are based 
upon the verified stressors, and act 
accordingly.  If the RO determines that 
the diagnoses of PTSD are not based upon 
these verified stressors, the RO should 
undertake whatever development is deemed 
appropriate.  

6.  After completing any additional 
necessary development, the RO should re-
adjudicate the issue of service 
connection for PTSD.  If the disposition 
of the claims remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


